Citation Nr: 1124387	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-05 816	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or by reason of being housebound.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty for training from March 1972 to September 1972 and on active duty from November 1972 to December 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2007 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has other claims in various stages of development before the RO.  The only issue fully developed and ready for appellate review is listed on the title page.  He has been assigned nonservice-connected pension benefits.


FINDING OF FACT

On March 24, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


